Appeal by the defendant from a judgment of the Supreme Court, Kings County (Vaughan, J.), rendered March 30, 1992, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the Supreme Court’s charge regarding the People’s burden of proving the defendant’s guilt beyond a reasonable doubt did not deprive him of a fair trial. A reading of the entire charge indicates that the concept of reasonable doubt was properly explained to the jury. Thus, the jury was apprised of the correct standard to be applied in arriving at its verdict (see, People v Adams, 69 NY2d 805; People v Canty, 60 NY2d 830).
We have examined the defendant’s remaining contention and find that it lacks merit (see, People v Suitte, 90 AD2d 80). Sullivan, J. P., Copertino, Pizzuto and Krausman, JJ., concur.